Nationstar Mtge., LLC v Avella (2019 NY Slip Op 04959)





Nationstar Mtge., LLC v Avella


2019 NY Slip Op 04959


Decided on June 19, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 19, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
ANGELA G. IANNACCI, JJ.


2017-00117
 (Index No. 67867/13)

[*1]Nationstar Mortgage, LLC, respondent, 
vMarjorie Avella, etc., appellant, et al., defendant.


Clair & Gjertsen, White Plains, NY (Lancelot E. Colquitt of counsel), for appellant.
Akerman LLP, New York, NY (Jordan M. Smith and Kathleen R. Fitzpatrick of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Marjorie Avella appeals from an order of the Supreme Court, Westchester County (Joan B. Lefkowitz, J.), dated December 7, 2016. The order granted the plaintiff's motion for leave to enter a default judgment and an order of reference.
ORDERED that the order is affirmed, with costs.
The plaintiff commenced this action to foreclose a mortgage given by the defendant Marjorie Avella (hereinafter the defendant), among others, as security for a note. After the defendant failed to timely answer the complaint, the plaintiff moved for leave to enter a default judgment and an order of reference. The Supreme Court granted the motion, and the defendant appeals.
Because the defendant failed to timely answer the complaint and offered no excuse for her default, we do not need to consider whether she demonstrated a potentially meritorious defense, including the plaintiff's purported failure to comply with the notice requirements of RPAPL 1304 (see Bank of Am., N.A. v Agarwal, 150 AD3d 651, 652; HSBC Bank USA, N.A. v Clayton, 146 AD3d 942, 944). Accordingly, we agree with the Supreme Court's grant of the plaintiff's motion for leave to enter a default judgment and an order of reference.
RIVERA, J.P., AUSTIN, COHEN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court